Title: To John Adams from Esther Barrette Adams, 10 December 1805
From: Adams, Esther Barrette
To: Adams, John



Sir,
Jersey 10th. December 1805.

I beg leave to represent to you the following account of your Brother Summer Adams, my late husband, and hope at the same time you will pardon my freedom.—he being a young Man at the time he left America, was taken prisoner, and was obliged to serve in His Majesty’s Service, under Sir Digby Dent & in the Repulse Captain Dumarie, during the years 1780.–81 & 82. ‘till the Peace, when he obtained his liberty and came to this Island, where he remained untill 24th: January, 1784. when we were Married at St. John’s Parish in this Island, and have the following Children.— (My Maiden name is Esther Barrette)
Vizt:
David Adams Born at Jersey 28th November—1786.Summer Adams Do: 24th December 1788.John Adams Do: 24th:Do:1792
who are all living:—the first is at Labradore Forto, Newfoundland, the other two are here. Summer is learning to be a Ship Carpenter, & John the Baking business.—I have done the best in my power to give them a little Education, but am sorry to say, they have but a small share of that very necessary requisite.—
In March 1793. my husband being then in the Merchants Service:—Mate of a Vessel, returning from the Spanish Market was taken prisoner by the French, and kept in their possession ‘till the 10th: December following, three Days after that he came back here he took the Small Pox, and Died the 20th: of the same Month, to my great grief & loss; since which time I have done the utmost in my power to support my Children, without the aid of any, except my own Friends.—
I received a Letter bearing date 25th: April 1801. from Penzance in Cornwall from my husband’s Nephew Atkins Adams, son of your Brother Thomas, who had heard of the Death of his Uncle my husband, which letter I answered, but never heard of this young man since, altho’ he said he wou’d endeavor to come to Jersey.—
Sir,With a View of this being no deception I can obtain a Certificate from Gentlemen of respectability, that I were your Brother’s lawful Wife, and that the Children were born in lawful Wedlock, if you require it.—
I have therefore entered into this long Detail to give you that far a consolation of your late Brother, as well as for my own justification, at the same time beg you will take a Widow’s case into consideration, and any thing you may be pleased to do for me, will be gratefully acknowledged by / Sir, Your most Dutiful & very obedient / Servant and Sister in law  
Esther Adams
P.S. Please to direct Esther Adams Ordinance Arms,  Rope Walk St. Heliers Jersey”
The following Gentleman (upon perusal of the foregoing Letter), has desired me to give you his address, in case you might wish to communicate any thing thro’ him,
Lt. Colonel Le Couterir Inspector of Island Militia. St. Heliers, Jersey

